TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00451-CV


                                    Zavya Brown, Appellant

                                                 v.

                                 Quad South Campus, Appellee


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-19-000675, THE HONORABLE TODD T. WONG, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on October 7, 2019. On November 4, 2019,

this Court sent a notice to appellant informing her that her brief was overdue and that a failure to

file a satisfactory response by November 14, 2019 would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed for Want of Prosecution

Filed: February14, 2020